The opinion of the court was delivered by
Thompson, J.
The plaintiff in error has failed to point out any law which authorizes the county commissioners to appoint a surgeon or medical adviser to the coroner, so as to exclude his choice, in case of need ; and we have been equally unsuccessful in discovering any such ourselves. It is, doubtless, proper and economical on their part, to appoint physicians and surgeons, with fixed salaries, for such institutions as jails, workhouses, &o., which it belongs to the county to maintain: but this is a very different thing from that of appointing such for an officer who is entirely independent of the county commissioners in the discharge of his *304duties, and who must exercise his own discretion in the performance of them. There is no law for the assumption. He had, therefore, a right to employ the medical gentlemen, the defendants in error, if he believed it his duty to do so, as is clearly and satisfactorily shown in the opinion of the learned judge of the Common Pleas, in which we entirely concur.
Judgment affirmed.